Ryan, C. J.
It was error to exclude the justice’s judgment against the garnishees on the judgment of McCabe v. Miller.
It might tax the ingenuity of most justices of the peace to produce a more confused or eccentric docket of a proceeding *478and judgment. But a judgment was rendered by the justice here, within his jurisdiction, however erroneous.
The affidavit on which the garnishees were summoned appears substantially to comply with the statute. The justice’s docket shows that they were duly summoned and appeared. Having thus acquired jurisdiction of the subject and of the persons, the justice took with it power, under certain contingencies, to render judgment against them for the value of the chattel; as would be his duty at proper time and in proper circumstances. He may have misconstrued their answers; if so, that was error. He undoubtedly rendered judgment for damages against them improperly. He should first have directed their delivery of the chattel; and, upon their failure to deliver it, have rendered judgment for the value. He appears to have done both in a single judgment, on which execution was issued and the chattel sold. This was undoubtedly error; but it was error, so to speak, which the justice had jurisdiction to commit. The remedy of the garnishees was by appeal. The judgment was erroneous, but not void. The title to the chattel passed by the sale on the execution.
It has been said that the justice rendered judgment for damages against the garnishees. It is certainly not very technical in form. But technical accuracy in the judgments of justices is not to be looked for. If they should be held to a strict rule, perhaps but few of them could be sustained. The court must accept this judgment for what, on its face, it was plainly intended by the justice.
By the Court — The judgment is reversed, and the cause remanded to the court below for a new trial.